DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 6 have been amended, claims 14 and 20 have been canceled, claims 21 and 22 have been added, claims 1-13, 15-19, 21, and 22 remain pending, and claims 13 and 19 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 10, 11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparovic et al. (US 6,189,239), herein Gasparovic.
Regarding claim 1, Gasparovic discloses an article of footwear comprising: an upper (upper 12) having a first portion (forefoot portion 14), a second portion (rear portion 16), and an opening (foot opening 22) at least partially located between the first portion and the second portion, the opening being adjustable between a first size that provides an open configuration and a second size that provides a closed configuration, the first size being larger than the second size; and a closure mechanism (closure mechanism 70) moveable between an unlocked position and a locked position, the closure mechanism including a locking element (female portion 94) coupled to the first portion of the upper and a projection (projection of male portion 92) coupled to the second portion of the upper, wherein the 

    PNG
    media_image1.png
    417
    591
    media_image1.png
    Greyscale


Regarding claim 3, Gasparovic discloses that the locking element comprises a plurality of first tabs (as seen in annotated Fig. 9), and wherein when the closure mechanism is in the locked position, the first tabs engage with the projection to restrict movement of the projection in a second direction relative to the locking element.
Regarding claim 10, the locking element is configured such that the closure mechanism can be moved from the unlocked position to the locked position and from the locked position to the unlocked position without the use of fingers.
Regarding claim 11, the locking element is configured such that the closure mechanism can be moved from the unlocked position to the locked position and from the locked position to the unlocked position with a foot of a wearer.
Regarding claim 15, Gasparovic discloses that the first portion of the upper is a toe and midfoot portion of the upper, and wherein the second portion of the upper is a heel portion of the upper (Fig. 9).
Regarding claim 16, Gasparovic discloses a lace or a strap coupled to the first or second portion of the upper (column 3, lines 16-19).
Regarding claim 17, Gasparovic discloses a sole structure (sole forefoot portion 44), wherein the first portion of the upper is fixedly secured relative to the sole structure, and wherein the second portion of the upper is movably coupled to the sole structure (wherein the second portion of the upper may rotate with respect to the sole structure; Fig. 9).
Regarding claim 18, Gasparovic discloses a first sole structure (sole forefoot portion 44) and a second sole structure (sole rear portion 50), wherein the first portion of the upper is coupled to the first sole structure, and the second portion of the upper is coupled to the second sole structure, and wherein .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, as applied to claim 1, in view of Nichols (US 9,414,640).
Gasparovic does not specifically disclose first and second closures. Nichols teaches an article of footwear having a first closure mechanism coupled to a lateral side portion of the upper, and the article of footwear further comprises a second closure mechanism coupled to a medial side portion of the upper (Fig. 2, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second closures, as taught by Nichols, in order to provide a secure connection on both the medial and lateral sides of the footwear.
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Gasparovic “does not disclose at least that ‘the projection is further moveable in the first direction from the second position to a third position relative to the locking element to disengage with the locking element, thereby moving the closure mechanism from the locked position to the unlocked position and allowing the upper to return to the open configuration’" (see page 8). Applicant further argues that Gasparovic “discloses a closure mechanism having a projection and a locking element wherein the projection moves only between a first, unlocked, position and a second, locked position” (see page 9). However, the projection of Gasparovic is a flexible element which can be pushed inwards in the first direction to a variety of different positions. For example, the projection can be pushed inwards to a second position which is only just far enough to pass the locking element, and then the projection can be pushed farther inwards to a third position which easily clears the locking element. Both the second and third positions allow the projection to move between the locked and unlocked positions, but are distinct positions of the projection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732